DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 10 June 2022 in response to the non-final office action mailed on 10 December 2021 has been considered.  Claim(s) 3, 6, 8, 9, 12, 15-20, 22-28, 31, 32, 34-38, 40, 41, 44, 47, 50, 52-54, 57, and 59-64 is/are pending.  Claim(s) 1, 2, 4, 5, 7, 10, 11, 13, 14, 21, 29, 30, 33, 37-39, 42, 43, 45, 46, 48, 49, 51, 55, 56, and 58 has/have been canceled.  Claim(s) 59-64 has/have been added.  Claim(s) 3, 6, 8, 9, 12, 15-20, 22-28, 31, 32, 34-38, 40, 41, 44, 47, 50, 52-54, 57, and 59-64 has/have been examined in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 27, 28, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 28 recite the limitation ”said lower support panel" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that a lower support panel is not recited in the previous claim.
Further regarding claim 3, the claim is directed to the previously claim set. A vertical door being secured to a right edge of the opening cannot be opened and positioned substantially horizontal. Since the claim is directed to two different embodiments, the claim is not rejected in view of the prior art.
Regarding claim 27, it appears the claim should be directed to claim 31, since the claim references an exterior floor panel which is not recited in claim 22.
Regarding claim 41, it is unclear how the distal edge of a vertical panel will be positioned at a lower edge of an opening. It seems that the recitation is directed to the previous claim set having upper and lower panels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 15-18, 22, 24-26, 28, 34-36, 38, 41, 44, 53, 54, 57, 59-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,338,423 to Wellman Jr.

Regarding claim 9, Wellman Jr. disclose a mobile showroom, comprising: a cab (Fig.2); a body (85, Fig.2) positioned behind said cab, said body having a front  with a front panel (front panel of 85), a rear with a rear panel (87, 87), a left side with a left side panel (far panel of Fig.2), and a right side with a right side panel (visible side panel of 85, Fig.2), a ceiling (top of 85), and a floor (floor of 85), wherein said front panel, rear panel, left side panel, and right side panel, ceiling and floor define a showroom having an interior space (interior of 85) enclosed by said closed front panel, closed rear panel, and closed left side panel; an opening (opening shown by the open doors panels 86 and 86) in said right side panel, and a vertical panel (right open panel 86) having a distal edge (far edge of door) and a proximal edge (edge of 86 connected by hinges), the proximal edge rotatably connected along a vertical axis at a right side of said opening (connected to the right side edge of opening, hinges, see Fig.2), said vertical panel rotatable between a vertical closed position (doors closed), and a vertical opened position wherein said vertical panel extends outward from said opening (Fig.2).  
Regarding claim 12, wherein the body comprises a truck body or a trailer (Fig.2).  
Regarding claim 16, further comprising a display unit positioned inside the interior space of the showroom (any of the interior walls can be defined as a display unit as well as rack 15).  
Regarding claim 17, wherein said display unit comprises a shelf (one of shelves of 15).  
Regarding claim 18, said display unit housing a product or service (capable of housing a product for display, delivery, etc.).  
Regarding claim 44, wherein said panel extends from the ceiling to the floor (doors 86).  
Regarding claim 53, wherein said opening extends to the floor and the lower edge of said opening is at the floor (Fig.2).  
Regarding claim 57, wherein a person can enter the interior space of the showroom to interact with a product or service located at the interior space of the showroom (Fig.2, capable of walking into the interior).  
Regarding claim 59, said vertical panel having an inside surface (inside surface of door) and an outer surface (outer side of door), wherein in the vertical closed position said inside surface faces inwardly (door closed) and said outer surface faces outwardly, and in the vertical opened position said inside surface faces outwardly (Fig.2) and said outer surface faces inwardly.  
Regarding claim 60, said inside surface displaying a product or message in the vertical opened position (inside surface can carry any message or display).  Further, an advertisement on the panel is considered non-functional printed matter and cannot be considered patentably distinguishing.   
Per MPEP 2112.01 [R-3]    Composition, Product, and  Apparatus Claims
III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES
NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE
IDENTICAL PRIOR ART PRODUCT
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T ]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").

Regarding claim 61, said outer surface displaying a message in the vertical closed position (See claim 60 above).  
Regarding claim 62, further comprising a further vertical panel having a further inside surface (left door 86, Fig.2), a further outer surface (outer surface of door), a further distal edge (outside edge of door), and a further proximal edge (edge attached to 85 via hinge), the further proximal edge rotatably connected along a further vertical axis at a left of said opening (Fig.2 connected by hinges), said further vertical panel rotatable between a further vertical closed position (door closed) and a further vertical opened position (Fig.2) wherein said further vertical panel extends outward from said opening.  
Regarding claim 63, said vertical panel having a panel inside surface (inside surface of door) and a panel outer surface (outside surface of door), and said further vertical panel having a further panel inside surface (inside) and a further panel outer surface (outside surface), wherein in the closed position said panel outer surface and said further panel outer surface face outwardly and in the opened position said panel inner surface and said further panel inner surface face outwardly (Fig.2).  

Regarding claim 22, Wellman Jr. disclose a mobile display device comprising: a body (85) having a front with a front panel (front panel of 85), a rear with a rear panel (87), a left side with a left side panel (side panel of 85 away from the page, Fig.2), a right side with a right side panel (near side panel, Fig.2), a ceiling (ceiling of 85), a floor (floor of 85), wherein said front panel, rear panel, left side panel, right side panel, ceiling and floor define an interior space (interior of 85) having a display area (any wall can be used as a display area); an opening in the right side panel (opening between doors 86 and 86, Fig.2); and a vertical panel (86) having an inside marketing display surface (interior surface of 86), an outer surface (outer surface of 86), a distal edge (far edge of 86) and a proximal edge (edge hinged to 85), said proximal edge connected along a vertical axis at a right of said opening at said right side panel (right panel 86), said vertical panel having a closed position whereby said outer surface faces outwardly (closed door), and an opened position (Fig.2) whereby said inside marketing display surface faces outwardly for marketing display.  
Regarding claim 24, further comprising a display unit positioned inside the interior space of the display area (any portion of the wall can act as a display unit as well as 15).  
Regarding claim 25, wherein said display unit comprises a shelf (shelf of 15).  
Regarding claim 26, said display unit housing a product or service (15 houses products for display, delivery, etc.).  
Regarding claim 28, wherein said lower support panel only extends along the right side of said body (Fig.2).  
Regarding claim 34, wherein said panel in the closed position covers an entirety of said opening (door 86 on rear of right panel).  
Regarding claim 35, wherein said vertical panel in the closed position extends from the floor to the ceiling (Fig.2).  
Regarding claim 15, wherein a user can enter the interior space of the showroom via a staircase and an exterior floor panel when said exterior floor panel is in the open position (capable of entering 85).  
Regarding claim 36, wherein said vertical panel is a single contiguous uninterrupted piece that substantially extends vertically from the ceiling to the floor (86).  
Regarding claim 38, wherein said panel in the closed position is substantially vertical (Fig.2).  
Regarding claim 41, wherein in the closed position the distal edge of said panel is positioned at a lower edge of said opening (distal edge will be in line with the lower edge of the opening).  
Regarding claim 54, wherein said opening extends to the floor and a lower edge of said opening is at the floor (Fig.2).
Regarding claim 64, Wellman Jr. discloses a mobile display device comprising: a body (85) having a front with a front panel (front panel of 85), a rear with a rear panel (87), a left side with a left side panel (side of 85 away from Fig.2), a right side with a right side panel (side of 85 in Fig.2), a ceiling (to of 85), a floor (floor of 85), wherein said front panel, rear panel, left side panel, right side panel, ceiling and floor define an interior space (inside of 85) having a display area (any area inside can be used as a display area); an opening in the right side panel (Fig.2); a first vertical panel (86) having a first inside marketing display surface (interior surface of 86), a first outer surface (outer surface of 86), and a first proximal edge (edge hinged to 85), said first proximal edge connected along a first vertical axis at said right side panel (hinged portion of 86), said first vertical panel having a closed position whereby said first outer surface faces outwardly (when door panel 86 is closed), and an opened position (Fig.2) whereby said first inside marketing display surface faces outwardly for marketing display; and a second vertical panel (other 86, Fig.2) having a second inside marketing display surface (inside surface), a second outer surface (outside surface), and a second proximal edge (edge hinged to 85), said second proximal edge connected along a second vertical axis at said right side panel (Fig.2), said second vertical panel having a closed position (when doors are closed) whereby said second outer surface faces outwardly, and an opened position (opened doors, Fig.2) whereby said second inside marketing display surface faces outwardly for marketing display.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 37, 47, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,338,423 to Wellman Jr.

Regarding claims 37 and 47, Wellman Jr. does not specifically disclose wherein said panel in the closed position releasably locks to said right side panel.  
Providing locks to doors of a vehicle is notoriously well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the doors of Wellman Jr. with locks which enable the doors to be secured right side panel so to ensure the doors can be closed during transportation which prevents articles from falling from the truck and also prevents damage to the truck. Further being able to lock the doors has the well-known use of preventing theft of any items within the truck body.
Regarding claim 52, Wellman Jr. does not specifically disclose wherein said opening is at least two-thirds a length of the right side panel.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the side doors of Wellman Jr. and the opening of the right panel of Wellman Jr. to have any desired size which would optimize the use of the body of the vehicle. The doors can be sized for the use of the vehicle. If larger items, crowns of people, etc. need to enter or be removed from the side panels, larger doors would be optimal.

Claim(s) 6, 8, 20, 23, 31, 32, 40, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,338,423 to Wellman Jr. in view of US 3,620,564 to Wenger.
  
Regarding claims 8 and 31, Wellman Jr. does not disclose further comprising: an exterior floor panel having a distal edge and a proximal edge, said proximal edge connectable at the lower edge of said opening, wherein said exterior floor panel is substantially horizontal and extends substantially perpendicularly outward from said right side panel at the lower edge of said opening, whereby said exterior floor panel in said open position is substantially continuous with the floor of the showroom.  
Wenger discloses an exterior floor panel (90, Fig.1 and 3) having a distal edge (far edge of 92) and a proximal edge (interior edge of 91), said proximal edge connectable at the lower edge of said opening (Fig.4), wherein said exterior floor panel is substantially horizontal (Fig. 1 and 3) and extends substantially perpendicularly outward from said right side panel (Fig.1 and 3) at the lower edge of said opening, whereby said exterior floor panel in said open position is substantially continuous with the floor of the showroom (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an exterior floor connected to the interior opening of Wellman Jr. as taught by Wenger so to provide a means to access the vehicle and also to allow one tom unload the contents through the side door without the large step down from the side of the vehicle.
Regarding claim 6, Wenger discloses further comprising one or more support posts (102) coupled to said exterior floor panel (90/92) to support said exterior floor panel.  
Regarding claim 20, Wenger discloses wherein said exterior floor panel only extends along the right side of said body (Fig.3).  
Regarding claim 23, Wenger both discloses wherein a user can enter the interior space of the display area via a staircase and said exterior floor panel(Fig.3).  
Regarding claim 32, Wenger discloses further comprising a staircase  (Fig.1) removably coupled to said exterior floor panel.  
Regarding claims 40 and 50, Wenger discloses further comprising a staircase (Fig.2) removably coupled to said body.  
Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,338,423 to Wellman Jr. in view of US 3,620,564 to Wenger in view of 

Regarding claims 19 and 27, Wellman in view of Wenger do not disclose further comprising a railing coupled to the distal edge of said exterior floor panel.  
Vehling discloses a railing (42 and 43) coupled to the distal edge of said exterior floor panels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided railings to the vehicle and flooring of Wellman in view of Wenger as taught by Vehling so to prevent unwanted visitors from stepping up onto the floor or into the vehicle and further to prevent user from falling off of the raised platform the vehicle.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635